| THIBODEAUX, Judge.
For the reasons discussed in the consolidated case of Lafayette Parish School Board v. C & B Sales & Service, Inc., 98-1096 (La.App. 3 Cir. 2/3/99); 734 So.2d 6, the judgment of the trial court is affirmed. Court costs in the amount of $18,417.71 are assessed against the Lafayette Parish School Board. This amount represents *17one-half of the trial court costs plus all costs of appeal. Court costs in the amount of $13,765.50 are assessed against C & B which represent one-half of the trial court costs.
AFFIRMED.
AMY, J., CONCURS.